Exhibit 10.5

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement (this “IP Agreement”) is made as
of the 25th day of January, 2008 by and between ST. BERNARD SOFTWARE, INC.
(“Grantor”), and Silicon Valley Bank (“Bank”).

RECITAL

Bank will make credit extensions to Grantor as described in Loan and Security
Agreement dated as of May 11, 2007 as amended by that certain First Amendment to
Loan and Security Agreement dated as of July 9, 2007, that certain Second
Amendment to Loan and Security Agreement dated as of August 13, 2007 and that
certain Third Amendment to Loan and Security Agreement dated as of the date
hereof (as further amended, restated, or otherwise modified, the “Loan
Agreement”), but only if Grantor grants Bank a security interest in its
Copyrights, Trademarks, Patents, and Mask Works. Defined terms used but not
defined herein shall have the same meanings as in the Loan Agreement.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged and intending to be legally bound, as collateral security for the
prompt and complete payment when due of Grantor’s Obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:

1. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance of all of Grantor’s present or future
Indebtedness, obligations and liabilities to Bank, Grantor hereby grants a
security interest in all of Grantor’s right, title and interest in, to and under
its intellectual property (all of which shall collectively be called the
“Intellectual Property Collateral”), including, without limitation, the
following:

(a) Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the “Copyrights”);

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

(c) Any and all design rights that may be available to Grantor now or hereafter
existing, created, acquired or held;

(d) All patents, patent applications and like protections including, without
limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the “Patents”);

(e) Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the “Trademarks”);

(f) All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively, the “Mask
Works”);



--------------------------------------------------------------------------------

(g) Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

(h) All licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

(i) All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and

(j) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

2. Authorization and Request. Grantor authorizes and requests that the Register
of Copyrights and the Commissioner of Patents and Trademarks record this IP
Agreement.

3. Covenants and Warranties. Grantor represents, warrants, covenants and agrees
as follows:

(a) Grantor is now the sole owner of the Intellectual Property Collateral,
except for non-exclusive licenses granted by Grantor in the ordinary course of
business;

(b) Performance of this IP Agreement does not conflict with or result in a
breach of any other agreement covering the Intellectual Property Collateral to
which Grantor is bound, except to the extent that such other intellectual
property agreements prohibit the assignment of the rights thereunder to a third
party without the licensor’s or other party’s consent;

(c) During the term of this IP Agreement, Grantor will not transfer or otherwise
encumber any interest in the Intellectual Property Collateral, except for
Permitted Liens;

(d) Each of the Patents is valid and enforceable, and no part of the
Intellectual Property Collateral has been judged invalid or unenforceable, in
whole or in part, and, to Grantor’s knowledge, no claim has been made that any
part of the Intellectual Property Collateral violates the rights of any third
party;

(e) Grantor shall promptly advise Bank of any material adverse change in the
composition of the Intellectual Property Collateral, including but not limited
to any subsequent ownership right of the Grantor in or to any Trademark, Patent,
Copyright, or Mask Work specified in this IP Agreement;

(f) Grantor shall (i) protect, defend and maintain the validity and
enforceability of the Trademarks, Patents, Copyrights, and Mask Works, (ii) use
its best efforts to detect infringements of the Trademarks, Patents, Copyrights,
and Mask Works and promptly advise Bank in writing of material infringements
detected and (iii) not allow any Trademarks, Patents, Copyrights, or Mask Works
to be abandoned, forfeited or dedicated to the public without the written
consent of Bank, which shall not be unreasonably withheld, unless Grantor
determines that reasonable business practices suggest that abandonment is
appropriate;

(g) Grantor shall not register any Copyrights or Mask Works with the United
States Copyright Office unless it: (i) has given at least fifteen (15) days’
prior notice to Bank of its intent to register such Copyrights or Mask Works and
has provided Bank with a copy of the application it intends to file with the
United States Copyright Office (excluding exhibits thereto); (ii) executes a
security agreement or such other documents as Bank may reasonably request in
order to maintain the perfection and priority of Bank’s security interest in the
Copyrights proposed to be registered with the United States Copyright

 

2



--------------------------------------------------------------------------------

Office; and (iii) records such security documents with the United States
Copyright Office contemporaneously with filing the Copyright application(s) with
the United States Copyright Office. Grantor shall promptly provide to Bank a
copy of the Copyright application(s) filed with the United States Copyright
Office, together with evidence of the recording of the security documents
necessary for Bank to maintain the perfection and priority of its security
interest in such Copyrights or Mask Works. Grantor shall provide written notice
to Bank of any application filed by Grantor in the United States Patent
Trademark Office for a patent or to register a trademark or service mark within
thirty (30) days of any such filing;

(h) This IP Agreement creates, and in the case of after acquired Intellectual
Property Collateral, this IP Agreement will create at the time Grantor first has
rights in such after acquired Intellectual Property Collateral, in favor of Bank
a valid and perfected first priority security interest in the Intellectual
Property Collateral in the United States securing the payment and performance of
the obligations evidenced by the Loan Agreement upon making the filings referred
to in clause (i) below;

(i) To its knowledge (except for, and upon, the filing with the United States
Patent and Trademark office with respect to the Patents and Trademarks and the
Register of Copyrights with respect to the Copyrights and Mask Works necessary
to perfect the security interests created hereunder, and except as has been
already made or obtained) no authorization, approval or other action by, and no
notice to or filing with, any U.S. governmental authority or U.S. regulatory
body is required either (i) for the grant by Grantor of the security interest
granted hereby or for the execution, delivery or performance of this IP
Agreement by Grantor in the U.S. or (ii) for the perfection in the United States
or the exercise by Bank of its rights and remedies thereunder;

(j) All information heretofore, herein or hereafter supplied to Bank by or on
behalf of Grantor with respect to the Intellectual Property Collateral is
accurate and complete in all material respects;

(k) Grantor shall not enter into any agreement that would materially impair or
conflict with Grantor’s obligations hereunder without Bank’s prior written
consent, which consent shall not be unreasonably withheld. Grantor shall not
permit the inclusion in any material contract to which it becomes a party of any
provisions that could or might in any way prevent the creation of a security
interest in Grantor’s rights and interest in any property included within the
definition of the Intellectual property Collateral acquired under such
contracts, except that certain contracts may contain anti-assignment provisions
that could in effect prohibit the creation of a security interest in such
contracts; and

(l) Upon any executive officer of Grantor obtaining actual knowledge thereof,
Grantor will promptly notify Bank in writing of any event that materially
adversely affects the value of any Intellectual Property Collateral, the ability
of Grantor to dispose of any Intellectual Property Collateral or the rights and
remedies of Bank in relation thereto, including the levy of any legal process
against any of the Intellectual Property Collateral.

4. Bank’s Rights. Bank shall have the right, but not the obligation, to take, at
Grantor’s sole expense, any actions that Grantor is required to take under this
IP Agreement but which Grantor fails to take. Grantor shall reimburse and
indemnify Bank for all costs and reasonable expenses incurred in the exercise of
its rights under this section 4.

5. Inspection Rights. Grantor hereby grants to Bank and its employees,
representatives and agents the right to visit, during reasonable hours upon
prior reasonable notice to Grantor, any of Grantor’s plants and facilities that
manufacture, install or store products (or that have done so during the prior
six-month period) that are sold utilizing any of the Intellectual Property
Collateral, and to inspect the products and quality control records relating
thereto upon reasonable written notice to Grantor and as often as may be
reasonably requested; provided, however, nothing herein shall entitle Bank
access to Grantor’s trade secrets and other proprietary information.

 

3



--------------------------------------------------------------------------------

6. Further Assurances; Attorney in Fact.

(a) On a continuing basis, Grantor will, subject to any prior licenses,
encumbrances and restrictions and prospective licenses, make, execute,
acknowledge and deliver, and file and record in the proper filing and recording
places in the United States, all such instruments, including appropriate
financing and continuation statements and collateral agreements and filings with
the United States Patent and Trademarks Office and the Register of Copyrights,
and take all such action as may reasonably be deemed necessary or advisable, or
as requested by Bank, to perfect Bank’s security interest in all Copyrights,
Patents, Trademarks, and Mask Works and otherwise to carry out the intent and
purposes of this IP Agreement, or for assuring and confirming to Bank the grant
or perfection of a security interest in all Intellectual Property Collateral.

(b) Grantor hereby irrevocably appoints Bank as Grantor’s attorney-in-fact, with
full authority in the place and stead of Grantor and in the name of Grantor,
Bank or otherwise, from time to time in Bank’s discretion, upon Grantor’s
failure or inability to do so, to take any action and to execute any instrument
which Bank may deem necessary or advisable to accomplish the purposes of this IP
Agreement, including:

(i) To modify, in its sole discretion, this IP Agreement without first obtaining
Grantor’s approval of or signature to such modification by amending Exhibit A,
Exhibit B, Exhibit C, and Exhibit D hereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents, Trademarks or Mask
Works acquired by Grantor after the execution hereof or to delete any reference
to any right, title or interest in any Copyrights, Patents, Trademarks, or Mask
Works in which Grantor no longer has or claims any right, title or interest; and

(ii) To file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Intellectual Property
Collateral without the signature of Grantor where permitted by law.

7. Events of Default. The occurrence of any of the following shall constitute an
Event of Default under this IP Agreement:

(a) An Event of Default occurs under the Loan Agreement; or

(b) Grantor breaches any warranty or agreement made by Grantor in this IP
Agreement.

8. Remedies. Upon the occurrence and continuance of an Event of Default, Bank
shall have the right to exercise all the remedies of a secured party under the
California Uniform Commercial Code, including without limitation the right to
require Grantor to assemble the Intellectual Property Collateral and any
tangible property in which Bank has a security interest and to make it available
to Bank at a place designated by Bank. Bank shall have a nonexclusive, royalty
free license to use the Copyrights, Patents, Trademarks, and Mask Works to the
extent reasonably necessary to permit Bank to exercise its rights and remedies
upon the occurrence of an Event of Default. Grantor will pay any expenses
(including reasonable attorney’s fees) incurred by Bank in connection with the
exercise of any of Bank’s rights hereunder, including without limitation any
expense incurred in disposing of the Intellectual Property Collateral. All of
Bank’s rights and remedies with respect to the Intellectual Property Collateral
shall be cumulative.

9. Indemnity. Grantor agrees to defend, indemnify and hold harmless Bank and its
officers, employees, and agents against: (a) all obligations, demands, claims,
and liabilities claimed or asserted by any other party in connection with the
transactions contemplated by this IP Agreement, and (b) all losses or expenses
in any way suffered, incurred, or paid by Bank as a result of or in any way
arising out of, following or consequential to transactions between Bank and
Grantor, whether under this IP Agreement or otherwise (including without
limitation, reasonable attorneys fees and reasonable expenses), except for
losses arising from or out of Bank’s gross negligence or willful misconduct.

 

4



--------------------------------------------------------------------------------

10. Reassignment. At such time as Grantor shall completely satisfy all of the
obligations secured hereunder, Bank shall execute and deliver to Grantor all
deed, assignments, and other instruments as may be necessary or proper to
reinvest in Grantor full title to the property assigned hereunder, subject to
any disposition thereof which may have been made by Bank pursuant hereto.

11. Course of Dealing. No course of dealing, any failure to exercise, or any
delay in exercising any right, power or privilege hereunder shall operate as a
waiver thereof.

12. Attorneys’ Fees. If any action relating to this IP Agreement is brought by
either party hereto against the other party, the prevailing party shall be
entitled to recover reasonable attorneys’ fees, costs and disbursements.

13. Amendments. This IP Agreement may be amended only by a written instrument
signed by both parties hereto.

14. Counterparts. This IP Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same instrument.

15. Law and Jurisdiction. This IP Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard for
choice of law provisions. Grantor and Bank consent to the nonexclusive
jurisdiction of any state or federal court located in California.

16. Confidentiality. In handling any confidential information, Bank shall
exercise the same degree of care that it exercises with respect to its own
proprietary information of the same types to maintain the confidentiality of any
non-public information thereby received or received pursuant to this IP
Agreement except that the disclosure of this information may be made (i) to the
affiliates of the Bank, (ii) to prospective transferee or purchasers of an
interest in the obligations secured hereby, (iii) as required by law,
regulation, rule or order, subpoena judicial order or similar order and (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank.

IN WITNESS WHEREOF, the parties hereto have executed this IP Agreement on the
day and year first above written.

 

Address of Grantor:     GRANTOR: 15015 Avenue of Science
San Diego, CA 92128     ST. BERNARD SOFTWARE, INC.       By:   /s/ Vince Rossi  
    Name:   Vincent A. Rossi       Title:   CEO

 

5



--------------------------------------------------------------------------------

Exhibit “A” attached to that certain Intellectual Property Security Agreement
dated January __, 2008.

EXHIBIT “A”

COPYRIGHTS

EXHIBIT A - ISSUED COPYRIGHTS

 

COPYRIGHT

DESCRIPTION

   REGISTRATION
NUMBER    DATE OF
ISSUANCE

None

     

EXHIBIT B - PENDING COPYRIGHT APPLICATIONS

 

COPYRIGHT DESCRIPTION

   APPLICATION NUMBER    DATE OF
FILING    CREATION    FIRST DATE OF PUBLIC
DISTRIBUTION None            

 

6



--------------------------------------------------------------------------------

Exhibit “B” attached to that certain Intellectual Property Security Agreement
dated January __, 2008.

EXHIBIT “B”

PATENTS

 

PATENT DESCRIPTION

   DOCKET NO.    COUNTRY    SERIAL NO.    FILING DATE    STATUS

None

              

 

7



--------------------------------------------------------------------------------

Exhibit “C” attached to that certain Intellectual Property Security Agreement
dated January __, 2008.

EXHIBIT “C”

TRADEMARKS

 

    

TRADEMARK DESCRIPTION

  

COUNTRY

   SERIAL NO./
REG. NO   

STATUS

1.    EPRISM    U.S.    Ser. 78298124    Live-Registered on
Principal Register on 6/7/2005 2.    SYSTEM ACTIVITY MANAGER    U.S.    Ser.
75525443    Live-Registered on Supplemental Register on 8/1/2000 3.    IPRISM   
U.S.    Ser. 75823687   

Live-Registered on Principal Register on 9/11/2001

Assignment recorded to St. Bernard

4.    ST. BERNARD    U.S.    Ser. 78/613,844   

Live-Pending registration on Principal Register

Filing date: 4/21/2005

5.    LIVEPRISM    U.S.    Ser. 77/084,182    Intent to use filed on January 16,
2007 6.    SECURITYEXPERT    U.S.    Ser. 78432280    7.    UPDATEEXPERT    U.S.
   Ser. 76242914    8.    OPEN FILE MANAGER    U.S.    Ser. 75270628   

 

8



--------------------------------------------------------------------------------

Exhibit “D” attached to that certain Intellectual Property Security Agreement
dated January __, 2008.

EXHIBIT “D”

MASK WORKS

 

MASK WORK DESCRIPTION

   COUNTRY    SERIAL NO.    REG. NO    STATUS

None

           

 

9